ORDER
PER CURIAM:
This is an appeal from an adverse judgment of the Circuit Court of St. Louis County, Missouri, in a suit wherein the appellant, Reed Stenhouse, Inc. of Missouri, (1) sought to enjoin Jack R. Smith, an insurance agent, and its former employee, from diverting its business in breach of his employment agreement and covenant not to compete, and for damages occasioned thereby; and (2) to enjoin defendants’ W.A. Warren, Inc., another insurance agency and Larry Rheams, an officer of W.A. Warren, Inc., for conspiring with and aiding and abetting Jack R. Smith to violate his employment agreement with Reed Sten-house, Inc., of Missouri.
Having determined that the judgment of the trial court in this bench-tried case is supported by substantial evidence and is not against the weight of the evidence, Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976), and that no error of law appears, and that an opinion would have no precedential value, the judgment of the trial court is affirmed. Rule 84.16(b) V.A. M.R.